DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority/Benefit
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e). 
Election/Restrictions
Applicant’s election without traverse of the invention of Group III, Claims 18-25 in the reply filed on 09/28/2021 is acknowledged.
Status of the Claims
Claims 1-33 are pending.
Claims 1-17 and 26-33 are withdrawn as being directed to a non-elected invention.
Claims 18-25 are examined herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 

Claims 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Deppermann et al. (US Patent 7703238 B2) in view of Braun et al. (US PGPUB 20130040826 A1) and Bregitzer et al. (Crop science 43.1 (2003): 4-12).
Applicant claims a method for accelerated selection of a transgenic event or a genome edited plant, the method comprising: 
(a) 	crossing a plant line that is homozygous positive for the transgenic event or a genome edited plant with a diverse panel of plant lines that do not contain said transgene or genome modification; 
(b) 	crossing an isogenic transgene null of (a) with the same panel of plant lines of (a) that do not contain said transgene or genome modification; 
(c) 	collecting offspring of said crosses of (a) and (b) to produce transgene or genome modification positive and transgene or genome modification negative hybrids; 
(d) 	phenotyping or genotyping the hybrids that are positive for the transgene or genome modification and the hybrids that are negative for the transgene or genome modification; 
(e) 	assigning a breeding value to each transgenic event or genome edited plant or a subset of the transgenic events or genome modifications in the transgene positive hybrids or genome edited hybrids based on the phenotyping or the genotyping; and 

the method of claim 18, further comprising growing the positive and negative hybrids in adjacent yield plots having similar environmental conditions (Claim 19), the method of claim 18, further comprising comparing agronomic characteristics of said positive pool and negative plant pool (Claim 20), the method of claim 20, wherein the agronomic characteristics are selected from the group consisting of emergence, early vigor, growth, flowering time, flowering duration, height, maturity, and yield (Claim 21), the method of claim 18, wherein whole genome molecular markers are used to characterize the hybrid plants (Claim 22), the method of claim 18, wherein whole genome marker by transgene interactions or genome modification is used to predict a win/loss and transgene breeding or genome edit breeding value of said transgene or genome modification (Claim 23), the method of claim 20, further comprising setting a criterion for acceptable agronomic phenotype (Claim 24), the method of claim 18, wherein the breeding value is assigned based on both phenotyping and genotyping (Claim 25).
The instant Specification defines “homozygous positive” and “homozygous negative” on page 38 as follows:  “Material that is "homozygous positive" are progeny from a cycle of self-pollinating and have 2 copies of an allele of interest. Similarly, material that is "homozygous negative" are progeny from a cycle of self-pollinating and segregate null for both copies of an allele of interest.”  These broad definitions encompasses any types of alleles at loci that produce any allele of interest and loci that do not have said alleles.  

method comprising:
(a) crossing a plant line that is homozygous positive for a transgene with a plant line that do not contain said transgene (col 14, Iines 20-30 "A seminal F1 hybrid can be produced by crossing two inbred soybean lines (for example, crossing a plant containing the Fad3-1b and/or Fad3-1c alleles associated with decreased linolenic acid content to a plant lacking these alleles) followed by natural self-pollination");

(d) phenotyping or genotyping the transgene positive hybrids and the transgene negative hybrids (col 14, Iines 40-50, "These seeds could be planted in the field with appropriate field identification. Several methods of preserving single seed identity can be used while transferring seed from the sampling lab to the field. Methods include transferring selected individuals to horticultural seed tape that could also include radio frequency identification to aid in the identification of the individual genotyped seed. Other methods would be to use an indexing tray, plant seeds in peat pots and then transplant them, or hand plant from individual seed packets"; col 10, In 33-45, " ... an assay for predicting embryo zygosity for a particular gene of interest (GOI). The assay predicts embryo zygosity based on the ratio of the relative copy numbers of a GOI and of an internal control (IC) gene per cell or per genome. Generally, this assay uses an IC gene that is of known zygosity, e.g., homozygous at the locus (two IC copies per diploid cell), for normalizing measurement of the GOI. The ratio of the relative copy numbers of the IC to the GOI predicts the GOI copy number in the cell. In a homozygous cell, for any given gene (or unique genetic sequence), the gene copy number is equal to the cell's ploidy level since the sequence is present at the same locus in all homologous chromosomes"; col 10, 55-65, "Endosperm copy number is reflective of the zygosity of 
Deppermann et al. teaches that the agronomic characteristics are selected from the group consisting of growth, height, maturity, and yield (Claims 6, 7).
Deppermann et al. teaches that whole genome genetic markers can be used for the genetic analysis can include a wide variety of genetic markers “for the analysis of genetic polymorphisms are available and known to those of skill in the art. As used herein, genetic markers include, but are not limited to, simple sequence repeats (SSRs), single nucleotide polymorphisms (SNPs), insertions or deletions (Indels), single feature polymorphisms (SFPs, for example, as described in Borevitz et al. 2003 Gen. Res. 13:513-523) or transcriptional profiles, and nucleic acid sequences. A nucleic acid analysis for the presence or absence of the genetic marker can be used for the selection of seeds in a breeding population. The analysis may be used to select for genes, QTL, alleles, or genomic regions (haplotypes) that comprise or are linked to a genetic marker. Herein, analysis methods are known in the art and include, but are not limited to, PCR-based detection methods (for example, TaqMan assays), microarray methods, and nucleic acid sequencing methods. The genes, alleles, QTL, or haplotypes to be selected for can be identified using newer techniques of molecular biology with 
Deppermann does not explicitly teach (e) assigning a breeding value to each plant or a subset of the plants in the bulked pool of plants that are homozygous positive for the genetic modification based on the phenotyping or the genotyping; and (f) selecting the plant comprising the genetic modification based on the breeding value.
Braun et al. teaches (d) assigning a breeding value to each plant or a subset of the plants in the bulked pool of plants that are homozygous positive for the genetic modification based on the phenotyping or the genotyping; and (e) selecting the plant comprising the genetic modification based on the breeding value (para (0093), "This invention anticipates a stacking of nucleic acid sequences from at least two loci into plants or lines by crossing parent plants or lines containing different nucleic acid sequences, that is, different genotypes. The value of the plant or line comprising in its genome stacked nucleic acid sequences from two or more loci can be estimated by a composite breeding value, which depends on a combination of the value of the traits and the value of the nucleic acid sequence(s) to which the traits are linked. The present invention further anticipates that the composite breeding value of a plant or line can be improved by modifying the components of one or each of the nucleic acid sequences. Additionally, the present invention anticipates that additional value can be built into the composite breeding value of a plant or line by selection of at least one recipient nucleic acid sequence with a preferred nucleic acid sequence effect estimate or, in conjunction with the frequency of said nucleic acid sequence in the germplasm pool, breeding value to which one or any of the other nucleic acid sequences are linked, or by selection of 
Bregitzer et al. teaches methods of analyzing the effects of genetic background on transgene expression in barley to assist in the development of efficient breeding strategies.  Bregitzer et al. teaches that the method includes the steps of crossing a barley plant comprising a transgenic construct event to a diverse panel of genotypes to assess the effect of the diverse genetic backgrounds on the simple trait of gene expression and conferred herbicide tolerance. (p. 4 right col. ¶ 3 – p. 6 left col. ¶ 2).  Bregitzer et al. teaches that the plant progeny can be grown in controlled greenhouse conditions and that with respect to the expression of traits, taking herbicide tolerance as an example, environmental conditions can introduce confounding variability into the analysis.  (p. 5, left col. ¶ 4-5, p. 10 left col. ¶ 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine with a reasonable expectation of success, to modify the invention of Depperman et al. to add the steps of Braun et al. as discussed previously herein, namely introducing the steps of (d) assigning a breeding value to each plant or a subset of the plants in the bulked pool of plants that are homozygous positive for the genetic modification based on the phenotyping or the genotyping; and (e) selecting the plant comprising the genetic modification based on the breeding value disclosed by Braun into the method of marker assisted selection of soybeans disclosed by Deppermann, to increase efficiency thereof.  One having ordinary skill in the art would have been motivated to do so because the methods of each of Deppermann et al. and Braun et al. are directed to improvement of crop breeding to establish superior lines prima facie obvious.  
Deppermann et al. in view of Braun et al. does not explicitly teach (a) crossing a plant line that is homozygous positive for a transgene with a diverse panel of plant lines that do not contain said transgene and crossing an isogenic transgene null of (a) with the same panel of plant lines of (a) that do not contain said transgene and (c) collecting offspring of said crosses of (a) and (b) to produce transgene transgene negative hybrids. However, doing so would have been obvious to one of ordinary skill in the art because Braun discloses that a genetic background, i.e., a specific genotype of a plant, influences a phenotypic expression of a transgenic event (Braun, para [0093), "The value of the plant or line comprising in its genome stacked nucleic acid sequences from two or more loci can be estimated by a composite breeding value, which depends on a combination of the value of the traits and the value of the nucleic acid sequence(s) to which the traits are linked. The present invention further anticipates that the composite breeding value of a plant or line can be improved by modifying the components of one or each of the nucleic acid sequences ... additional value can be built into the composite breeding value of a plant or line by selection of at least one recipient nucleic acid sequence with a preferred nucleic acid sequence effect estimate or, in conjunction with the frequency of said nucleic acid sequence in the germplasm pool, breeding value to which one or any of the other nucleic acid sequences are linked, or by selection of plants or lines for stacking two or more nucleic acid sequences from two or more loci by breeding"). Furthermore, Bregitzer et al. teaches crossing a crop plant comprising a 
Further, it would have been prima facie obvious to cross an isogenic transgene null of (a) with the same panel of plant lines of (a) that do not contain said transgene and (c) collecting offspring of said crosses of (a) and (b) to produce transgene transgene negative hybrids. One having ordinary skill in the art at the time of the invention would have been motivated to do so to achieve transgene negative hybrids comprising the same genetic background as transgene positive hybrids, to increase accuracy of the selection of plants with the desired phenotype described by Deppermann in view of Braun (Deppermann, claim 20, " ... the method further comprises presorting the population of seeds based on the presence or absence of a physical or morphological trait").
Further, growing the positive and negative hybrids in adjacent yield plots having similar environmental conditions would have been obvious in view of the teachings of Deppermann et al. and Braun et al. and particularly Bregitzer et al., which teaches that the plant progeny can be grown in controlled greenhouse conditions and that with respect to the expression of traits, taking herbicide tolerance as an example, environmental conditions can introduce confounding variability into the analysis.  As such, in view of these teachings, one having ordinary skill in the art would have been 
Further, comparing agronomic characteristics of the transgene positive pool and transgene negative plant pool would have been prima facie obvious in view of the combined teachings of Deppermann et al., Braun et al. and Bregitzer et al.  One having ordinary skill in the art would have been motivated to do so because any analysis of the effect of different genetic backgrounds on breeding value and trait expression would necessarily require comparing agronomic characteristics of the transgene positive pool and transgene negative plant pool.
Further, assigning the breeding value based on the phenotyping and the genotyping would have been prima facie obvious in view of the teachings of Deppermann et al. in view of Braun et al. and Bregitzer et al.  One having ordinary skill in the art would have been motivated to do so because Braun et al. teaches that "an alternative basis for decision-making using breeding value calculations based on the estimated effect and frequency of nucleic acid sequences in the germplasm. Nucleic acid sequence breeding values can be used to rank a specified set of nucleic acid sequences. In the context of the specified set of nucleic acid sequences, these breeding values form the basis for calculating an index to rank the alleles both within and between loci"; ¶ (0077), and “Selection of lines for germplasm improvement activities based on said favorable haplotypes, including line development, hybrid development, selection among transgenic events based on the breeding value of the haplotype that the transgene was inserted into, making breeding crosses, testing and advancing a plant through self fertilization, using plant or parts thereof for transformation, using 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHARLES LOGSDON/Examiner, Art Unit 1662